Citation Nr: 0629832	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  00-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 10, 
2005, which vacated an August 2003 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a May 2000 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), but the case was subsequently 
transferred to the RO in Columbia, South Carolina.  The Board 
remanded the issue on appeal for additional development in 
August 2005.

The issue of entitlement to service connection for bilateral 
pes planus was referred to the RO for appropriate action in 
the August 2003 Board decision.  As there is no indication of 
any further action as to this matter, the issue is again 
referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in October 2001 and 
September 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Court in its February 2005 order found an 
additional VA examination was required to determine whether 
electromyography findings on March 13, 2003, of marked 
peripheral sensory neuropathy was due to any in-service cold 
injury.  It was also noted that prior VA examinations had not 
commented on the significance, if any, of service medical 
treatment for "burn" to the hands in January 1953 which the 
veteran claimed was for a "frostburn."  Although the 
veteran failed, without explanation, to report for a 
scheduled March 2006 VA examination, an adequate 
determination as to the matter on appeal can not be provided 
without clarification of the available medical evidence.  

In a letter received at the Board in August 2006, the veteran 
informed VA that he had moved from South Carolina to 
Illinois.  

It is significant to note that VA examinations in January 
2000 provided diagnoses of disability related to cold injury 
in service, but that the veteran's claims file was not 
available for review.  The extent to which these opinions 
were based solely upon the veteran's unsupported report of 
medical history is unclear.  A subsequent February 2003 VA 
examiner noted a review of the claims file revealed no 
objective evidence of the veteran having sustained frostbite 
in 1952 or 1953, but provided no etiology opinion for the 
objective medical findings reported.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
additional notification (1) of the 
information and evidence not of record 
necessary to substantiate his claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  These notice requirements are to 
be applied to all elements of the claim.

2.  The veteran should be re-scheduled 
for an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present residuals as a result of a cold 
injury incurred during active service.  
If the veteran fails to report, or is 
otherwise unavailable for a physical 
examination, the examiner should be 
requested to provide an opinion based 
upon the medical evidence of record.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

The examiner should thoroughly review the 
claims file and reconcile any opinion 
provided with the available service 
medical records and VA examination 
findings in October 1975, January 2000, 
and February 2003.  Opinions should be 
provided based on the results of any 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


